Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in communication(s) with Atty. Stuart D. Shapley on May 14, 2021 and May 20, 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 19, the recitation “in each annular shoulder” is changed to –in a respective shoulder of each annular shoulder--.
In claim 3, lines 2-3, both recitations of “the annular shoulder” are changed to –the respective shoulder of each annular shoulder of the first pair of annular shoulders--.
In claim 4, lines 1-2, the recitation “claim 1, wherein the one annular shoulder is a first annular shoulder, and further comprising” is changed to --claim 1, further comprising--.

In claim 4, line 7, the recitation “third diameter” is changed to –third minimum diameter--.
In claim 4, line 8, the recitation “the body” is changed to –the valve body--.
In claim 10, line 2, both recitations of “and/or” are changed to –or--.
In claim 11, line 3, the recitation “the end” is changed to –an end--.
In claim 11, lines 3-6, all four recitations of “the discs” are changed to –the pair of spring loaded discs--.
In claim 11, line 6, the recitation “the through channel” is changed to –the through hole--.
In claim 14, line 2, the recitation “comprises” is changed to –comprising--.
In claim 14, line 22, the recitation “at least part of one annular shoulder” is changed to –at least part of a respective annular shoulder--.
In claim 15, line 2, the recitation “the annular shoulder” is changed to –the respective annular shoulder of the first pair of annular shoulders--.
In claim 16, line 5, the recitation “the first and second shoulders” is changed to –the first and second pair of annular shoulders--.
In claim 16, line 7, the recitation “the body along one of the second annular shoulders” is change to the valve body along the respective annular shoulder of the pair of second annular shoulders--.
In claim 21, line 3, the recitation “the end” is changed to –an end--.
In claim 21, lines 3-6, all recitations of “the discs” are changed to –the pair of spring loaded discs--.

In claim 22, line 3, the recitation “and discs” is changed to –and the pair of spring loaded discs--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/HAILEY K. DO/Primary Examiner, Art Unit 3753